Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  “layer.”, in line 4. For the purpose of examination, it is considered as “layer;”. Appropriate correction is required.
Claims 18 is objected to because of the following informalities:  “substate”, in line 3 and 5. For the purpose of examination, it is considered as “substrate”. Appropriate correction is required.
Claims 19 is objected to because of the following informalities:  “substate”, in line 3. For the purpose of examination, it is considered as “substrate”. Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first contact feature extending within the first source/drain feature to a first depth below the second height of the second portion of the first fin” of claim 8 lines 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 8, the limitation “a first contact feature extending within the first source/drain feature to a first depth below the second height of the second portion of the first fin” lines 7-8 is not clearly specified by either the drawing or the specification.
Note the dependent claims 9-15 necessarily inherit the indefiniteness of the claims on which they depend.


Claim 20 recites the limitation "the first S/D feature" in line 1 and "the second S/D feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as "the n-type epitaxial S/D feature" and "the p-type epitaxial S/D feature"

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claim(s) 1-4,6-7,16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0243868 A1 (“Lee”) in view of US 2019/0081145 A1 (“Xie”).

Regarding claim 1, Lee shows (Fig. 1-3, 9) a device comprising: 
a first fin (106n left), a second fin (106n right), a third fin (106p right) and a fourth fin (106p left) disposed on a substrate (102, para 18); 
a first gate structure (108n, para 21) disposed over the first and second fins; 
a second gate structure (108p, para 21) disposed over the third and fourth fins; 
a first source/drain feature (122, Fig. 9, para 14) disposed directly on the first fin and the second fin, the first source/drain feature including a first dopant(n-type si) having a first type of conductivity; 
a second source/drain feature (116, Fig. 9, para 21) disposed directly on the third fin and the fourth fin, the second source/drain feature including a second dopant (p-type, para 14) having a second type of conductivity that is opposite the first type of conductivity. 
Lee does not show a first contact feature extending within the first source/drain feature to a first depth; and 
a second contact feature extending within the second source/drain feature to a second depth, wherein the first depth is about 1.5 to about 4.0 times greater than the second depth.  
Xie shows (Fig. 8) a first contact feature (174/176 of 102, para 72) extending within the first source/drain feature (142) to a first depth (shown above); and 
a second contact feature (174/176 of 104) extending within the second source/drain feature (128) to a second depth (gouging shown for Fig. 4 embodiment in para 55 but not repeated), wherein the first depth is about 1.5 to about 4.0 times greater than the second depth (para 72, nearly 2 times as shown).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Xie, with contact features, to the invention of Lee.
The motivation to do so is that the combination produces the predictable result of  accommodating differing desirable amounts of source/drain region gouging for a PFET and NFET structure (para 72). 

Regarding claim 2, Lee shows (Fig. 1-3) wherein the first type of conductivity is n-type (para 14) and the second type of conductivity is p-type (para 14).  

Regarding claim 3, Lee shows (Fig. 1-3) the first source/drain feature.
Lee does not show wherein the first source/drain feature is free of silicon germanium.  
Xie shows wherein the first source/drain feature (142) is free of silicon germanium (para 53).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Xie, with source/drain feature, to the invention of Lee.
The motivation to do so is that the selection of an art recognized source/drain of Xie is suitable for the intended use of Lee (MPEP §2144.07).  

 Regarding claim 4, Lee shows (Fig. 1-3) wherein the second source/drain feature (116) includes silicon germanium (para 14). 

Regarding claim 6, Xie shows (Fig. 8) the first contact feature (174/176 of 102) includes a silicide layer and a conductive material layer (since the silicide acts as a part of the contact structure, para 69).  

Regarding claim 7, Lee shows (Fig. 3) wherein the first fin (106n left, para 18), the second fin (106n right, para 18), the third fin (106p right) and the fourth fin (106p left) extend to the same height above the substrate (102).  

Regarding claim 16, Lee shows (Fig. 1-3) a device comprising: 
a substrate (102); 
first (106n left), second (106n right), third (106p right), and fourth (106p left) fins protruding from the substrate; 
an n-type epitaxial source/drain (122,S/D) feature disposed on the first and second fins;
a p-type epitaxial S/D feature (116) disposed on the third and fourth fins. 
Lee does not show a first S/D contact disposed on the n-type epitaxial S/D feature;
a second S/D contact disposed on the p-type epitaxial S/D feature, and 
wherein a bottom surface of the first S/D contact is lower than a bottom surface of the second S/D contact.
Xie shows (Fig. 8) a first S/D contact (174/176 of 102) disposed on the n-type epitaxial S/D feature (142);
a second S/D contact (174/176 of 104) disposed on the p-type epitaxial S/D feature (128), and 
wherein a bottom surface of the first S/D contact is lower than a bottom surface of the second S/D contact (contact extending up to 144, as shown).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Xie, with contact features, to the invention of Lee.
The motivation to do so is that the combination produces the predictable result of  accommodating differing desirable amounts of source/drain region gouging for a PFET and NFET structure (para 72). 

    PNG
    media_image1.png
    653
    797
    media_image1.png
    Greyscale


Regarding claim 18, Lee as previously modified with Xie shows wherein the n-type epitaxial S/D feature (Xie, 142 left of 102) is disposed directly on a first top surface of the first fin (Xie, 108a left), the first top surface facing away from the substrate (Xie, 102), wherein the p-type epitaxial S/D feature (Xie, 128 left of 104) is disposed directly on a second top surface of the third fin (Xie, 128 of 104), the second top surface facing away from the substrate, 
wherein the first top surface and the second top surface extend to the same height above the substrate (shown above).  

Regarding claim 19, Lee as previously modified with Xie shows further comprising a first gate structure (Xie,172) disposed directly on a third top surface of the first fin (shown above), the third top surface facing away from the substrate, 
wherein the first top surface of the first fin is positioned at a first height above the substrate and wherein the third top surface of the first fin is positioned at a second height above the substrate, the first height being between about 30% and about 40% of the third height (shown above).  

2. Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xie, as applied to claim 16 above, further in view of US 10347541 B1 (“Shu”).

Regarding claim 17, Lee in view of Xie shows the n-type epitaxial S/D feature and the p-type epitaxial S/D feature.  
Lee in view of Xie does not show the n-type epitaxial S/D feature includes silicon doped with phosphorous but does not include silicon germanium, and wherein the p-type epitaxial S/D feature includes silicon germanium.  
Shu shows the n-type epitaxial S/D feature includes silicon doped with phosphorous but does not include silicon germanium, and wherein the p-type epitaxial S/D feature includes silicon germanium (col 5, ln 4-10).  
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Shu, with source/drain features for PFET and NFET, to the invention of Lee in view of Xie.
The motivation to do so is that the selection of an art recognized source/drain of Shu is suitable for the intended use of Lee in view of Xie (MPEP §2144.07).  

3. Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Xie, as applied to claim 16 above, further in view of US 10062692 B1 (“Ray”).

Regarding claim 20, Lee in view of Xie shows the n-type epitaxial S/D feature and the p-type epitaxial S/D feature.
Lee in view of Xie does not show wherein the n-type epitaxial S/D feature is formed of a first plurality of layers and the p-type epitaxial S/D feature is formed of a second plurality of layers.
Ray shows (Fig. 20) wherein the n-type epitaxial S/D feature (S/D of 210) is formed of a first plurality of layers (220+275) and the p-type epitaxial S/D feature (S/D of 250) is formed of a second plurality of layers (260+275).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Ray, with S/D features, to the invention of Lee in view of Xie.
The motivation to do so is that the combination produces the predictable result of   
reduced S/D resistance (col 4, ln 40-44).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819